UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – May 14, 2010 (May 11, 2010) ALLETE, Inc. (Exact name of registrant as specified in its charter) Minnesota 1-3548 41-0418150 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 30 West Superior Street Duluth, Minnesota 55802-2093 (Address of principal executive offices, including zip code) (218) 279-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 Submission of Matters to a Vote of Security Holders. ALLETE, Inc. (the “Company”) held its 2010 annual meeting of shareholders on May 11, 2010. Each matter voted upon at the meeting and the final results of the voting on each such matter are presented below. For a complete description of the matters voted upon at the annual meeting, see the Company’s definitive proxy statement, dated March 23, 2010. Item 1– Election of twelve (12) Directors. Director Votes For Votes Withheld Broker Non-Votes Kathleen A. Brekken 689,949 Kathryn W. Dindo 713,111 Heidi J. Eddins 692,161 Sidney W. Emery, Jr. 717,958 James S. Haines, Jr. 711,333 Alan R. Hodnik 676,422 James J. Hoolihan 656,247 Madeleine W. Ludlow 690,273 Douglas C. Neve 683,263 Leonard C. Rodman 3,173,913 Donald J. Shippar 1,076,195 Bruce W. Stender 856,241 All directors listed above were elected. Item 2 – Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for 2010. Votes For Votes Against Abstentions Broker Non-Votes 288,295 0 The selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for 2010 was ratified. Item 3 – Approval of an amendment to the Company’s Amended and Restated Articles of Incorporation to change the vote required for the election of directors and a corresponding amendment to the Company’s Bylaws. Votes For Votes Against Abstentions Broker Non-Votes 537,500 0 The amendment to the Company’s Amended and Restated Articles of Incorporation to change the vote required for the election of directors and a corresponding amendment to the Company’s Bylaws was approved. ALLETE Form 8-K dated May 14, 2010 2 Item 4 – Re-approval of the material terms of the performance goals under the ALLETE Executive Long-Term Incentive Compensation Plan. Votes For Votes Against Abstentions Broker Non-Votes 944,704 0 The material terms of the performance goals under the ALLETE Executive Long-Term Incentive Compensation Plan were re-approved. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. d) Exhibits Exhibit Number 3(a)Articles of Amendment, as approved by the shareholders on May 11, 2010. 3(b)Bylaws, as amended effective May 11, 2010. ALLETE Form 8-K dated May 14, 2010 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLETE, Inc. May 14, 2010 /s/ Steven Q. DeVinck Steven Q. DeVinck Controller and Vice President – Business Support ALLETE Form 8-K dated May 14, 2010 4
